Citation Nr: 0612992	
Decision Date: 05/04/06    Archive Date: 05/15/06

DOCKET NO.  04-44 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial disability rating greater than 10 
percent for a depressive disorder.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel



INTRODUCTION

The veteran had active service from January 1998 to April 
1998 and from February 2002 to November 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  The claims folder has been permanently 
transferred to the RO in San Juan, the Commonwealth of Puerto 
Rico.


FINDINGS OF FACT

1.  The veteran's depressive disorder is manifested by 
occupational and social impairment due to depressed mood, 
anxiety, chronic sleep impairment, and mild memory loss. 

2.  The evidence does not reflect occupational and social 
impairment due to circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty understanding complex commands; or impaired 
judgment. 


CONCLUSION OF LAW

The criteria for an initial 30 percent disability rating for 
depressive disorder have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.21, 4.130, 
Diagnostic Code 9434 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2005).    

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  If there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999); see AB v. Brown, 6 Vet. App. 35 (1993) (a claim for 
an original rating remains in controversy when less than the 
maximum available benefit is awarded).  Reasonable doubt as  
to the degree of disability will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3. 
  
Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran's initial and current rating for depressive 
disorder is 10 percent under Diagnostic Code (Code) 9434.  38 
C.F.R. § 4.130.  The next higher rating of 30 percent rating 
is appropriate when there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, and recent events).  A 50 percent rating is in 
order when there is occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  
 
During VA outpatient treatment evaluations, the veteran 
consistently reported suffering from sleep disturbance and 
low energy levels.  Outpatient treatment records dating from 
June 2004 to April 2005 reveal that the veteran has been 
receiving regular treatment for depression and indicate that 
he is medicated for his anxiety and sleep disturbance 
disorders.  During a May 2004 VA mental health evaluation, 
the veteran indicated that he felt there are people 
constantly following him and also described experiencing 
depression, sleep disturbance, and panic attacks.  Citing the 
veteran's flat affect, weight gain, paranoia, mood swings, 
and sleep disturbances, the VA examiner diagnosed the veteran 
with depression.  In a December 2004 VA treatment record, the 
examiner diagnosed the veteran with recurrent major 
depression due to his depressed mood, shallow affect, and 
memory and concentration problems.  In a February 2005 VA 
examination, the examiner diagnosed the veteran as having 
major depression with anxiety features, noting that the 
veteran has been anxious, depressed, and suffering from sleep 
impairment as well as forgetfulness and poor concentration.  
The Global Assessment of Functioning (GAF) score assigned on 
that date was 70, reflecting the veteran's depressed mood and 
insomnia.

In assessing the evidence of record, the Board has reviewed 
the veteran's GAF scores.  It is important to note that, as 
noted by the U.S. Court of Appeals for Veterans Claims 
(Court), a GAF score is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  Richard v. 
Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 
32).  

A GAF score of 61-70 is indicated where there are some "mild 
symptoms (e.g., depressed mood and mild insomnia OR some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, has some meaningful 
interpersonal relationships."  

Based on the above, the Board finds that this evidence most 
accurately reflects an overall disability picture that most 
closely approximates the criteria for a 30 percent rating.  
38 C.F.R. § 4.7.  Although the evidence does not demonstrate 
that the veteran has all of the symptoms listed for the 30 
percent rating, it is not required.  See Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding that the factors 
listed in the rating formula are examples of conditions that 
warrant a particular rating and are used to help 
differentiate between the different evaluation levels).  
Rather, the evidence of depressed mood, anxiety, chronic 
sleep impairment, and mild memory loss demonstrates the 
degree of social and occupational disability contemplated by 
the rating criteria for the 30 percent rating.  38 C.F.R. § 
4.7.  Accordingly, resolving doubt in the veteran's favor, 
the Board finds that the evidence supports a 30 percent 
initial disability rating for depressive disorder.  38 C.F.R. 
§ 4.3.  To that extent, the appeal is granted.  

On the other hand, the Board finds that the criteria for a 50 
percent rating are not met.  Although the veteran clearly has 
some symptoms, the manifestations of his depressive disorder 
do not include circumstantial, circumlocutory, or stereotyped 
speech; frequent panic attacks, impaired abstract thinking, 
and other symptoms of the degree that would result in 
occupational and social impairment under the 50 percent 
rating.  38 C.F.R. § 4.7.  The veteran is well groomed, is 
alert and oriented with good attention, speaks clearly and 
coherently, and was assigned a GAF score showing only mild 
symptoms.  Absent evidence of that degree of disability, the 
Board cannot conclude that a schedular 50 percent disability 
rating is in order. Id.  Post-service medical records, as a 
whole, are found to support this finding. 

Finally, the Board finds no reason to refer the claim to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. 
§ 3.321(b)(1).  Although the February 2005 VA examination 
indicated that the veteran recently lost his job as a 
security guard supervisor, there is no evidence suggesting a 
causal connection to the veteran's depressive disorder .  
VAOPGCPREC 6-96.  See 38 C.F.R. § 4.1 (disability ratings are 
based on the average impairment of earning capacity).

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the duty 
to notify.  That is, by letter dated October 2003, as well as 
information provided in the September 2004 statement of the 
case, the RO advised the veteran of the evidence needed to 
substantiate his claim and explained what evidence it was 
obligated to obtain or to assist the veteran in obtaining and 
what information or evidence the veteran was responsible for 
providing.  In addition, the September 2004 statement of the 
case includes the text of the regulation that implements the 
notice and assistance provisions from the statute.  A May 
2004 letter, although not provided prior to the February 2004 
rating decision on appeal, asks the veteran to provide all 
relevant evidence in his possession.  Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004).  Nonetheless, the Board 
emphasizes that the veteran has not made any showing or 
allegation of any defect in the provision of notice that 
resulted in some prejudice toward him.  Accordingly, the 
Board finds that the RO has provided all required notice.  38 
U.S.C.A. § 5103(a), 38 C.F.R. §  3.159(b)(1); see Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.  § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In the present appeal, by way of the May 2004 letter, the 
veteran was provided with notice of what type of information 
and evidence was needed to substantiate his claim for a 
disability rating greater than 10 percent for depressive 
disorder.  In addition, the May 2004 letter generally 
described the requirements for establishing an effective date 
for any award based on his October 2003 claim.  Further 
notice will be provided to the veteran when the RO implements 
the grant of the claim.  Thus, overall, the Board sees no 
prejudice in proceeding to grant the veteran's claim for an 
increase.      

With respect to the duty to assist, the RO has obtained the 
veteran's service medical records, a VA examination, and VA 
outpatient treatment records.  The veteran submitted 
additional VA treatment records, but did not indicate any 
private medical records relating to this depressive disorder.  
Therefore, the Board is satisfied that the duty to assist has 
been met.  38 U.S.C.A. § 5103A.  


ORDER

Subject to the law and regulations governing the payment of 
monetary benefits, a  30 percent initial disability rating 
for depressive disorder is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


